Citation Nr: 1003492	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as secondary to asbestos exposure.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 2002) for tooth loss and mouth ulcers.

3.  Entitlement to service connection for dental treatment 
purposes for tooth loss due to medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004, February 2005, and 
September 2005 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In his substantive appeals, the Veteran requested a Board 
hearing at a local VA office, which was scheduled in November 
2009.  The Veteran withdrew his hearing request in writing in 
November 2009, and he did not express any intent to 
reschedule his hearing.  See 38 C.F.R. §§ 20.702(e); 
20.704(e) (2009).  Therefore, there is no hearing request 
pending at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease is not 
etiologically related to service, including any asbestos 
exposure.

2.  The competent medical evidence of record does not show 
that tooth loss and mouth ulcers were proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care, or due to an event not reasonably 
foreseeable.

3.  The Veteran does not meet the requirements for service 
connection for the purpose of receiving VA outpatient dental 
treatment.



CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for tooth 
loss and mouth ulcers are not met.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361 (2009).

3.  The criteria for entitlement to service connection for 
dental treatment purposes, have not been met.  38 U.S.C.A. §§ 
1110, 1712, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in August 2002, December 2004, and December 
2005 correspondence, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The Board 
notes that the Veteran was not provided with VCAA notice on 
the issue of entitlement to compensation pursuant to     38 
U.S.C.A. § 1151 for tooth loss and mouth ulcers until after 
the initial rating decision.  Notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or a supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In this case, the appellant's claim was 
readjudicated after proper notice was provided.  See April 
2007 Statement of the Case.  Therefore, the Board finds no 
prejudice based on a timing error in notice.

The appellant was not provided with notice regarding how 
disability ratings and effective dates are assigned.  Because 
the Board's decision herein denies the Veteran's claims for 
service connection, however, no disability rating or 
effective date is being, or will be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

The Board finds, therefore, that the necessary VCAA notice 
requirements have been met.

The record also reflects that VA fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate the claims, including VA medical 
records, and as warranted by law, affording VA examinations.  
The evidence shows that any VA error in notifying or 
assisting the appellant does not reasonably affect the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 



Chronic Obstructive Pulmonary Disorder

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military.  38 U.S.C.A. § 
1110;      38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

The Veteran argues that he developed chronic pulmonary 
obstructive disorder as a result of being exposed to asbestos 
on a naval ship during service.  The record also shows that 
the Veteran has an extensive history of tobacco use.

In November 2004, the Veteran's VA treating physician 
submitted a letter on his behalf.  The physician noted that 
it was his understanding that the Veteran was "exposed to 
significant amounts of asbestos" during service, and 
following discharge, VA had awarded him disability 
compensation for a lung disability secondary to asbestos 
exposure.  The Veteran also told his physician that his 
disability was inadvertently discontinued.  The physician 
acknowledged that the Veteran had chronic pulmonary disease.  
Based on his clinical assessment, he opined that the major 
source of his current pulmonary symptoms were related to 
chronic obstructive pulmonary disease, caused by past tobacco 
use.  This was supported by his pulmonary function tests, 
which showed an obstructive pattern.  Nevertheless, the 
physician noted that the Veteran had some findings on a chest 
x-ray (in the form of bilateral fine linear scattered 
interstitial fibrosis) that "would be consistent with 
asbestos exposure," but it was difficult for the physician 
to determine the contribution of these findings to his 
current symptoms.

The Veteran was afforded a VA examination in June 2008.  The 
Veteran reported that he was a gunner on a naval airplane for 
a year.  He was then assigned to a ship.  Although he never 
worked in an engine or generator room, he reported that the 
walls in the bulkhead (where the sailors slept) were lined 
with asbestos that was glued to the walls.  During a storm, 
some of the asbestos on the walls began to crumble and became 
loose.  The Veteran believes that he inhaled asbestos when it 
became loose in the storm.  The Veteran also reported that he 
began smoking at the age of 16 and smoked up to a pack and a 
half of cigarettes per day.  He quit smoking after 26 years.

A chest x-ray of March 2008 and a May 2008 CT scan did not 
reveal any evidence of asbestosis.  The examining physician 
discussed the November 2004 letter from the Veteran's 
treating physician with the radiologist.  Both physicians 
agreed that multiple factors could cause interstitial 
fibrosis, including dust exposure and smoking.  The 
radiologist also believed that the CT lung scan report did 
not show anything suggestive of asbestosis.  The Veteran was 
diagnosed with chronic obstructive pulmonary disease, which 
was found to be less likely than not a consequence of any 
asbestos exposure, but more likely than not a result of 
prolonged tobacco use.  The physician's rationale for his 
opinion was that the Veteran did not have significant or 
prolonged exposure to asbestos, and he had severe tobacco use 
for 26 years.  That was described as the most likely cause of 
his chronic obstructive pulmonary disease.

The Board finds that the Veteran's chronic obstructive 
pulmonary disease is not etiologically related to service.  
In this regard, the first diagnosis of chronic obstructive 
pulmonary disease of record was in November 2004.  See 
November 2004 letter from Dr. H.C.S.  This qualifies as a 
current disability.  The Board finds, however, that the 
Veteran has not shown an etiological relationship between 
chronic obstructive pulmonary disease, or any other lung 
disorder, and his active duty service.  The Veteran service 
treatment records do not show any complaints of or treatment 
for any lung problems, except for those associated with a 
head cold or fever.  See December 1944 complaints of 
persistent cough (chest x-ray was negative); January 1945 
complaint of cough related to Catarrhal Fever (lungs were 
negative).  Furthermore, the earliest diagnosis of record 
occurred almost 60 years after separation from service.  
While not a dispositive factor, a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also finds that the Veteran's chronic obstructive 
pulmonary disease is not related to asbestos exposure.  There 
has been no specific statutory guidance with regard to claims 
for service connection for asbestosis and other asbestos-
related diseases, nor has the Secretary promulgated any 
regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  VA, however, has issued a circular on asbestos-
related diseases, entitled Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular), which 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.

While there is no official documentation of record of 
exposure to asbestos, the Veteran's assertions are credible 
and he is competent to report his symptoms.  See McGinty, 4 
Vet. App. 428.  The Board notes, however, that VA does not 
recognize chronic obstructive pulmonary disease to be a 
disability related to asbestos exposure.  See Adjudication 
Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, 9, "Service Connection for 
Disabilities Resulting from Exposure to Asbestos" (Inhaling 
asbestos fibers can cause fibrosis, tumors, pleural 
effusions, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, cancers of the gastrointestinal 
tract, interstitial pulmonary fibrosis (asbestosis), cancers 
of the larynx, cancers of the pharynx, and cancers of the 
urogenital system (except the prostate)); see also VAOPGCPREC 
4-00 (Apr. 13, 2000), summary available at 65 Fed. Reg. 
33,422-02 (2000).  The Veteran has not been diagnosed with 
any disorder recognized by VA to be related to asbestos 
exposure.

All physicians of record have attributed the Veteran's 
chronic obstructive pulmonary disorder to his history of 
smoking.  The Veteran's treating physician, however, noted 
that there were some findings on his x-ray that "would be 
consistent with asbestos exposure," but the physician could 
not determine whether these findings were manifesting 
themselves as symptoms.  The physician also could not 
definitively state that the Veteran's x-rays showed evidence 
of asbestos exposure; he only stated that the findings on the 
x-ray "would be consistent with" asbestos exposure.  A 
radiologist and physician both refuted this interpretation of 
the x-ray, and a current CT scan confirmed their belief that 
the Veteran did not have any residuals from asbestos 
exposure.  They also explained that the bilateral fine linear 
scattered interstitial fibrosis that the Veteran's physician 
noted "would be consistent with asbestos exposure" was more 
likely caused by decades of smoking, which the Veteran's 
treating physician had also noted was the "major source" of 
his pulmonary symptoms.

The Board, therefore, affords more credible weight to the 
joint opinion of the VA examining physician and the 
radiologist, as they based their conclusions on several 
tests, including multiple x-rays and a CT scan.  Neither 
physician saw any evidence of any asbestos exposure.  The 
Board also finds that the Veteran's treating physician's 
comment that some findings on the chest x-ray "would be 
consistent" with asbestos exposure was of a speculative 
nature, as he implied that the x-ray findings of bilateral 
fine linear scattered interstitial fibrosis could be 
attributable to asbestos exposure.  The United States Court 
of Appeals for Veterans Claims has held that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  The other physicians noted that a 
history of cigarette smoking can also cause those findings.  
In the Veteran's case, they believed that smoking was the 
cause of such findings, as there was no evidence of 
asbestosis from any chest x-rays or CT scan.  The Veteran's 
treating physician failed to discuss other possible causes of 
bilateral fine linear scattered interstitial fibrosis.

The Board additionally notes that the Veteran provided his 
physician with an exaggerated and incorrect history, upon 
which the physician relied.  See November 2004 letter (noting 
that the Veteran informed his physician that he was exposed 
to "significant amounts of asbestos" during service, and 
that he had previously been awarded service connection for a 
lung condition secondary to asbestos, which was inadvertently 
discontinued).  The Board is not bound to accept medical 
opinions which are based on history supplied by the Veteran 
where that history is unsupported by the medical evidence.  
See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

Thus, the Board affords his treating physician's statements 
regarding the Veteran's asbestos exposure de minimus 
probative value.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for chronic obstructive pulmonary disease, 
claimed as secondary to asbestos exposure.  In so finding, 
the Board considered the Veteran's sincerely held belief that 
the asbestos exposure led to his development of chronic 
obstructive pulmonary disease.  The appellant's lay opinion, 
however, is not competent evidence upon which to establish 
entitlement to the benefit sought on appeal.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151 a veteran may be awarded 
compensation for additional disability, not the result of his 
willful misconduct, if the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C.A. § 
1701(3)(A), and the proximate cause of the disability was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable.       
38 U.S.C.A. § 1151.  See also 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363 (2009).

Under the law, hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability and (1) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (2) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 (2009).  38 C.F.R. § 3.361(d)(2).

The Veteran began etretinate therapy in 1988 for severe 
psoriasis.  After 90 days, he developed tooth decay and oral 
ulcers.  The Veteran contends that he persistently asked his 
physician about the side effects of his psoriasis medication, 
and he was constantly told the only side effects were dryness 
of the mouth and lips.  In 1997, the Veteran ceased using 
etretinate when distribution was discontinued in the United 
States.  He argues that his physician's failure to warn him 
of the side effects of etretinate resulted in his additional 
dental disabilities.

A report of the record by the Chief of Pharmacy Service 
reveals that the Veteran has a long-standing history of 
psoriasis dating back to 1979, and has been treated at the VA 
Medical Center since 1977.  Retinoid therapy was first 
introduced to the Veteran in 1983, but it was discontinued 
within six months due to poor response and complaints of 
dryness.  Retinoid therapy was re-introduced in 1985 when the 
Veteran enrolled in an acitretin clinical trial.  In October 
1988, he was released from the study protocol due to a lack 
of response and began therapy with etretinate.  Etretinate 
therapy was continued, with good response, at appropriate 
dosages until 1997.  The package insert listed the incidence 
of oral ulcers and dental caries as less than one percent 
among etretinate-treated patients in clinical trials.  
Several safety and efficacy studies with long-term etretinate 
therapy do not list ulceration or dental caries among 
reported side effects.  These complaints are non-specific and 
rarely associated with etretinate therapy.

The Chief of Pharmacy Service found that it was difficult to 
understand that the Veteran was not informed of the side 
effect profile of etretinate because he was enrolled in a 
clinical trial with a similar agent (presumably, requiring 
informed consent), and information from the manufacturer 
indicated etretinate was dispensed exclusively in unit-of-use 
prescription packs with attached patient information.  The 
progress notes indicate appropriate laboratory monitoring, 
assessment of therapeutic response, and assessment of side 
effects (joint pain) as late as May 2002.  The Chief of 
Pharmacy Service believed that it could not be determined 
that the Veteran's allegations of dental caries and mouth 
ulcers were primarily due to therapy with etretinate.  She 
also pointed to the Veteran's long history of smokeless 
tobacco and cigarette use, which are known to commonly cause 
periodontal disease.

The record also contains the opinion of a VA dentist, who 
opined that he was "90% positive" that the Veteran lost his 
teeth as he stated that he did because his remaining seven 
teeth were in good condition, the side effects of the drug 
included tooth decay, and the Veteran did "not seem to be 
imaginative enough to make up the story of his treatment and 
the side effects."  The dentist based his opinion of 
etretinate and its side effects solely on the Veteran's own 
statements of the drug.

The Chief of Pharmacy Service believed that it could not be 
determined that the Veteran's allegations of dental caries 
and mouth ulcers were primarily due to therapy with 
etretinate, and the dentist's opinion was not based on any 
knowledge of etretinate therapy.  Although the Veteran had 
informed the dentist that tooth decay and mouth ulcers were 
side effects of the medication, the dentist was not aware 
that less than one percent of the patients taking etretinate 
therapy had these symptoms and long-term patients did not 
have these symptoms at all.  The Board is not bound to accept 
a medical opinion that is based on lay history where that 
history is unsupported by the medical evidence.  See Boggs v. 
West, 11 Vet. App. 334, 340 (1998), aff'd, 188 F.3d 1335 
(Fed. Cir. 1999).  The Board finds that the dentist's opinion 
carries little probative weight because he relied on 
inaccurate information about etretinate therapy and was 
unaware of the actual risks of the drug pertaining to oral 
side effects.  Thus, the Board finds that there is nothing in 
the evidence of record to show that the Veteran's tooth decay 
and mouth ulcer disabilities were caused by medical treatment 
administered by VA.  

The Board also finds that the proximate cause of the 
Veteran's tooth decay and mouth ulcers was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment or an event not reasonably 
foreseeable.  The manufacturer of etretinate confirmed that 
all its etretinate medication came in packages that included 
an insert covering all the possible side effects from the 
medication; therefore, experiencing those side effects would 
be reasonably foreseeable.  Furthermore, as discussed by the 
Chief of Pharmacy Services, the Veteran was in a clinical 
trial, presumably requiring informed consent.

For the above-mentioned reasons, the Board finds that the 
preponderance of the evidence is against entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for tooth loss 
and mouth ulcers.  Therefore, the claim is denied.

Dental Treatment

The Veteran argues that medication prescribed by VA resulted 
in dental caries, and he believes that VA should cover the 
cost of his dental treatment.  In this case, the Veteran does 
not allege that an in-service trauma caused a dental 
disability, and the issue is solely entitlement to service 
connection for dental treatment purposes.

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include Veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for Veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
Chapter 31 (Class V eligibility) and those who are scheduled 
for admission or who are otherwise receiving care and 
services under Chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712;             38 C.F.R. § 
17.161. 

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment.

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
period of active military, naval, or air service of not less 
than 180 days; (ii) application for treatment is made within 
90 days of such discharge or release; (iii) the certificate 
of discharge or release does not bear a certification that 
the Veteran was provided, within the 90 day period 
immediately before such discharge or release, a complete 
dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran.  Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release.  If competent authority has corrected a 
disqualifying discharge or release, application may be made 
within 90 days after the date of correction.  38 C.F.R. § 
17.161(b)(1).

Class II also includes those veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment for service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction. 38 C.F.R. § 17.161(b)(2).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.        38 C.F.R. § 17.161(c).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability. 38 C.F.R. § 
17.161(d).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
38 C.F.R. § 17.161(e).

Under Class IIR (Retroactive), any veteran who had made prior 
application for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim.  38 C.F.R. § 
17.161(f). 

Under Class III, those having a dental condition 
professionally determined to be aggravating a disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g).

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g).  38 C.F.R. § 17.161(i).

Under Class VI, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment).  38 C.F.R. § 17.161(j).

The Veteran does not fall into any eligibility class under 38 
C.F.R. § 17.161.  He is not compensably or noncompensably 
service-connected for any dental disorder, nor does he argue 
that he should be.  A service-connected disorder did not 
cause his dental problems.  Service records reveal that the 
Veteran was not a POW, and he did not apply for dental 
treatment within one year after separation.  His service-
connected disabilities are not rated at 100 percent by 
schedular evaluation or by total disability rating based upon 
individual unemployability.  The Veteran was also not 
participating in a rehabilitation program under 38 U.S.C.A., 
Chapter 31, and fixing his dental problems was not medically 
necessary for a medical condition currently under treatment.

The Board further notes that allowances under 38 U.S.C.A. § 
1151 are for compensation only and do not include allowances 
for dental treatment.  There are no provisions for allowing 
dental treatment based on medication prescribed by VA.

Thus, the Veteran's claim of entitlement to service 
connection for dental treatment purposes is denied as he is 
ineligible for VA dental treatment under 38 C.F.R. § 17.161.


Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence is 
against the claims, and the doctrine is therefore not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as secondary to asbestos exposure, 
is denied.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for tooth loss and mouth ulcers is denied.

Entitlement to service connection for dental treatment 
purposes for tooth loss due to medication is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


